USCA11 Case: 20-14244   Date Filed: 04/20/2021      Page: 1 of 12



                                                           [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 20-14244
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 1:19-cv-03307-WMR



COMMUNICATIONS WORKERS OF AMERICA,

                                                Plaintiff-Appellant,


                                 versus


BELLSOUTH TELECOMMUNICATIONS, LLC,

                                                Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                             (April 20, 2021)

Before NEWSOM, LUCK, and ANDERSON, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-14244     Date Filed: 04/20/2021   Page: 2 of 12



      Communication Workers of America, a union representing BellSouth

Telecommunications, LLC’s employees, appeals the district court’s summary

judgment for BellSouth on the union’s complaint to compel arbitration. The district

court concluded that the union’s complaint was untimely because it was filed more

than six months after BellSouth “unequivocally refused to arbitrate.” We disagree

and, thus, we vacate the summary judgment and remand to the district court to

address the other arguments in the parties’ summary judgment motions.

          FACTUAL BACKGROUND AND PROCEDURAL HISTORY

      BellSouth and the union entered into a collective bargaining agreement that

established the hours, wages, and other terms and conditions of employment for

BellSouth employees. The agreement set out a four-step grievance process for

resolving disputes between BellSouth and its employees. For some disputes that

couldn’t be resolved by the grievance process, the agreement allowed the parties to

opt for binding arbitration. For other unresolved disputes, arbitration was not an

option.

      John Chris Butler was a BellSouth employee covered by the collective

bargaining agreement and represented by the union. BellSouth employed Butler

from 1999 until 2008, when he resigned. BellSouth rehired Butler in 2009, but he

was laid off in 2012. Butler was rehired again in 2013. When he was rehired in




                                        2
          USCA11 Case: 20-14244        Date Filed: 04/20/2021     Page: 3 of 12



2013, BellSouth gave Butler seniority credit for his employment from 2009 to 2012

but didn’t give him any credit for his first stint with BellSouth from 1999 to 2008.

      In 2016, the union filed a grievance on Butler’s behalf because it read the

collective bargaining agreement to give him seniority credit for his service from

1999 to 2008. After going through the four-step grievance process, the parties were

unable to resolve the grievance, so the union submitted a written request for

arbitration in February 2018.

      In June 2018, the union contacted BellSouth to select an arbitrator. The

parties selected an arbitrator and scheduled an arbitration hearing for November 29,

2018. On October 1, 2018, after the parties selected an arbitration date, BellSouth

emailed the union that it didn’t believe the grievance could be arbitrated under the

collective bargaining agreement. BellSouth asked the union to explain why it

thought the grievance was arbitrable. On November 1, 2018, the union responded

that it read the agreement as allowing a seniority calculation dispute to be arbitrated,

so it wanted to proceed with the arbitration. On November 14, 2018, BellSouth

emailed the arbitrator, copying the union, and canceled the arbitration. BellSouth

told the arbitrator that the parties didn’t need future arbitration dates “at [that] time,”

but they would contact the arbitrator “if that change[d].” BellSouth told the union

that the company did not want to go forward with the arbitration at that time because

it did not believe that the dispute was arbitrable.



                                            3
         USCA11 Case: 20-14244         Date Filed: 04/20/2021   Page: 4 of 12



      Still, the parties continued to go back-and-forth on the merits of the grievance

and whether the grievance was arbitrable. On January 15, 2019, the union sent

BellSouth an email with a chronology of Butler’s tenure to help with the ongoing

discussions.   BellSouth responded that it had “reviewed the chronology” and

suggested the parties talk about the grievance. On January 24, 2019, BellSouth and

the union met and discussed their “respective positions on both the arbitrability issue

and on the merits of the grievance.”

      On February 20, 2019, the union followed-up with BellSouth about the “status

of [the] [B]utler arbitrability issue.” BellSouth responded that it was “waiting on

. . . the pension answer on Butler’s service date.” On March 19, 2019, the union

emailed BellSouth again asking about BellSouth’s “position regarding arbitrability

of [the] seniority issue in Butler.” BellSouth responded that it would “follow back

up” but that it didn’t “believe [there was] any chance of changing the stance on

substantive arbitrability.” On July 22, 2019, the union filed its complaint to compel

BellSouth to arbitrate the grievance under section 301 of the Labor-Management

Relations Act, 29 U.S.C. § 185.

      The union and BellSouth filed cross-motions for summary judgment.

BellSouth argued that: (1) the union’s complaint to compel arbitration was untimely

because the six-month statute of limitations to file the complaint began to run when

the company unequivocally refused to arbitrate the grievance, and more than six



                                           4
          USCA11 Case: 20-14244       Date Filed: 04/20/2021    Page: 5 of 12



months had passed since BellSouth refused to arbitrate the grievance on

November 14, 2018; and (2) the grievance was not arbitrable under the collective

bargaining agreement.       The union responded that:           (1) BellSouth never

unequivocally refused to arbitrate; (2) the back-and-forth discussions after

BellSouth said the grievance was not arbitrable made any refusal to arbitrate

equivocal; and (3) the grievance was arbitrable under the collective bargaining

agreement.

      The district court granted summary judgment for BellSouth because the

union’s complaint to compel arbitration was filed more than six months after

BellSouth’s unequivocal refusal to arbitrate and after the statute of limitations had

run. The district court found that BellSouth’s October 1, 2018 email to the union

explaining its position that the grievance was not arbitrable was an unequivocal

refusal to arbitrate. The district court also found that “when BellSouth cancelled the

arbitration on November 14, 2018” because “the [g]rievance was not substantively

arbitrable,” the union was “further placed on notice of BellSouth’s position.” The

district court rejected the union’s argument that the six-month statute of limitations

was extended by the parties’ continued discussions of the grievance and its

arbitrability. Because the district court found that the statute of limitations had run,

it did not determine whether the grievance was arbitrable under the collective

bargaining agreement.



                                           5
          USCA11 Case: 20-14244       Date Filed: 04/20/2021   Page: 6 of 12



                            STANDARD OF REVIEW

      “We review de novo a district court’s grant of summary judgment, applying

the same legal standards as the district court.” Alvarez v. Royal Atl. Dev., Inc., 610

F.3d 1253, 1263 (11th Cir. 2010). “We will affirm if, after construing the evidence

in the light most favorable to the non-moving party, we find that no genuine issue of

material fact exists and the moving party is entitled to judgment as a matter of law.”

Id. at 1263–64.

                                    DISCUSSION

      For Georgia-based complaints to compel arbitration under section 301 of the

Labor-Management Relations Act there is a six-month statute of limitations. See

Aluminum Brick & Glass Workers Int’l Union v. AAA Plumbing Pottery Corp., 991

F.2d 1545, 1548 n.2 (11th Cir. 1993) (“For [section 301 suits to compel arbitration]

arising under Georgia law we have also adopted a six[-]month statute of

limitations.”) (citing Samples v. Ryder Truck Lines, Inc., 755 F.2d 881, 888 (11th

Cir. 1985)). “The time period to bring an action begins to run when one party

unequivocally refuses to arbitrate the dispute.” Id. Whether a party “unequivocally

refuses to arbitrate” is a question of law. Id.

      The union argues that the district court erred in concluding that BellSouth’s

October 1, 2018 and November 14, 2018 emails were unequivocal refusals to

arbitrate the grievance.    In particular, the union argues that BellSouth never



                                           6
         USCA11 Case: 20-14244        Date Filed: 04/20/2021   Page: 7 of 12



unequivocally refused to arbitrate because:         (1) the union never received an

unequivocal refusal to arbitrate in writing; and (2) even if BellSouth’s cancellation

of the arbitration was an unequivocal refusal, “that refusal was rendered equivocal

by later conduct showing [BellSouth] was willing to negotiate the merits and

arbitrability” of the grievance. We agree with the union that BellSouth never

unequivocally refused to arbitrate.

      First, the October 1, 2018 email from BellSouth to the union was not an

unequivocal refusal to arbitrate. The email said:

      As we discussed, it has come to my attention that [BellSouth] has raised
      a substantive arbitrability defense in this matter. [Butler] appears to be
      challenging the calculation of his seniority date. In [the collective
      bargaining agreement], the parties define “Seniority” to mean:

      “Term of Employment (TOE)/Net Credited Service (NCS) as defined
      by the applicable Pension Plan, or if no Pension Plan is applicable to an
      employee, then Seniority shall mean the length of service calculated as
      if the employee were covered by the Bargained Cash Balance program
      #2 of the AT&T Pension Benefit Plan.”

      The Pension Plan falls within Article 19, and Article 19.04 provides

      “Nothing herein shall be construed to subject the Plans or their
      administration to the arbitration procedures of Article 23, but such
      matters may be subject to the grievance procedures of Article 21.”

      In the grievance form [the union] took only the position that “Article
      19.04 does not apply,” without elaboration. So I can evaluate the
      appropriate way to proceed, please let me know [the union]’s
      explanation why Article 19.04 does not apply.




                                          7
             USCA11 Case: 20-14244     Date Filed: 04/20/2021    Page: 8 of 12



In the October 1, 2018 email, BellSouth never said that it was not going to arbitrate

the dispute. After stating its position on arbitration, it asked the union to explain

why it believed the grievance was arbitrable.         Debating the arbitrability of a

grievance is not an unequivocal refusal to arbitrate. See Teamsters Local Union No.

783 v. Anheuser-Busch, Inc., 626 F.3d 256, 259–260 (6th Cir. 2010) (“A statement

that a grievance is not arbitrable, which simultaneously requests additional

information, does not amount to an unequivocal position that the employer will not

arbitrate.”). Even after sending the October 1, 2018 email, BellSouth didn’t cancel

the arbitration; it was still scheduled for the next month. Debating the arbitrability

of the grievance and keeping the scheduled arbitration are not unequivocal refusals

to arbitrate. Tellingly, on appeal, BellSouth does not defend the part of the district

court’s order finding the October 1, 2018 email to be an unequivocal refusal to

arbitrate.

       Second, the November 14, 2018 email from BellSouth to the arbitrator wasn’t

an unequivocal refusal to arbitrate because it left open the possibility of rescheduling

arbitration in the future. The email said:

       The parties will not proceed with this arbitration scheduled for
       November 29. At this time, we do not need further dates, although [the
       union] or [BellSouth] will contact you if that changes. Any charges for
       this cancellation are [BellSouth]’s responsibility, so please send any bill
       to [BellSouth].




                                             8
         USCA11 Case: 20-14244        Date Filed: 04/20/2021   Page: 9 of 12



(emphasis added). In the email, BellSouth cancelled the November arbitration but

explained that it would contact the arbitrator if the parties needed a future date.

Being open to a future arbitration date is not an unequivocal refusal to arbitrate. See

Atlas Air, Inc. v. Int’l Brotherhood of Teamsters, 943 F.3d 568, 583 (2d Cir. 2019)

(concluding that a refusal to arbitrate was not unequivocal where discussions

between the employer and the union “included the possibility of arbitration in the

event that the negotiations and discussions were not successful”).

      AAA Plumbing is instructive. There, an employer settled a dispute with its

employee, but the employee’s union discovered that the amount of the settlement

was incorrect. AAA Plumbing, 991 F.2d at 1547. The union suggested that the

parties go to arbitration to resolve the dispute. Id. The employer rejected the union’s

suggestion and wrote a letter saying: “I’m sure you will agree that the matter is

closed and it would be inappropriate to reopen it at this time.” Id. at 1548. We

concluded that the “[u]se of the phrase ‘I’m sure you will agree,’ indicate[d] that the

letter was not an unequivocal refusal to arbitrate, but rather an attempt to persuade

[the union]’s counsel that he had no basis for the suggestion that the parties should

return to arbitration.”   Id.   We explained that the parties’ later discussions

“provide[d] further support” for this conclusion because the parties continued to

negotiate the dispute. Id. We said that when the union asked the company for more

information to determine how far apart the parties were, the employer, “[r]ather than



                                          9
           USCA11 Case: 20-14244          Date Filed: 04/20/2021       Page: 10 of 12



respond[ing] that the matter was closed, . . . sent the [union] information concerning

[the employee]’s wages and the settlement.” Id. We explained that this showed that

“neither party had locked itself into one position.” Id. We concluded that the

employer only unequivocally refused to arbitrate when it told the union that it

“respectfully decline[d] [the union’s] request to return to the [a]rbitrator.” Id. at

1548–49. Like the letter in AAA Plumbing, the November 14, 2018 email left open

the possibility of arbitration if the parties couldn’t resolve the grievance. The use of

the phrases “[a]t this time” and “if that changes” showed that the parties could return

to arbitration in the future if their discussions were unsuccessful.

       And, like the follow-up discussions in AAA Plumbing, the conversations

between BellSouth and the union after November 14, 2018 “provide[] further

support” that BellSouth did not unequivocally refuse to arbitrate. See id. at 1548.

On January 15, 2019, the union emailed BellSouth a timeline of events pertaining to

the grievance, outlining the union’s position and the basis for the grievance.

BellSouth responded by suggesting a meeting to discuss the grievance. Then, on

January 24, 2019, BellSouth and the union met and explained “their respective

positions on the arbitrability issue and the merits of the grievance.” 1 After the



       1
          BellSouth disputes this “to the extent that [the union] implies that [BellSouth] ever
indicated after cancelling the arbitration on November 14, 2018 that BellSouth’s position on the
substantive non-arbitrability of the [g]rievance was not final.” But at the summary judgment stage,
we must view this evidence, and make all inferences from this evidence, in the light most favorable
to the union. See Alvarez, 610 F.3d at 1263.


                                                10
         USCA11 Case: 20-14244       Date Filed: 04/20/2021    Page: 11 of 12



meeting, the parties agreed to “speak with [their] respective clients about the case

and continue [their] discussions [about the arbitrability issue and the merits of the

grievance] afterward.” On February 20, 2019, the union emailed BellSouth asking

for an update on the “status of [the] [B]utler arbitrability issue.”         BellSouth

responded it was “waiting on . . . the pension answer on Butler’s service date.”

Finally, on March 19, 2019, the union again asked BellSouth for an update on

BellSouth’s “position regarding arbitrability of [the] seniority issue in the Butler

grievance.” This time, BellSouth responded it would “follow back up,” but it didn’t

“believe [there was] any chance of changing the stance on substantive arbitrability.”

These post-November 14 discussions showed that “neither party had locked itself

into one position.” See id.; see also Int’l Union v. Cummins, 434 F.3d 478, 485 (6th

Cir. 2006) (“The applicable standard requires that the refusal be unequivocal, which

implies that any negotiation must occur before the company refuses to arbitrate and

the statute of limitations begins to run. . . . Although the labor laws encourage the

parties to ‘listen’ to each other, the unequivocal refusal to arbitrate required by the

caselaw suggests that the employer must essentially determine that negotiation or

persuasion is not feasible before the statute of limitations will begin to run.”); Fed’n

of Westinghouse Indep. Salaried Unions v. Westinghouse Elec. Corp., 736 F.2d 896,

898 (3d Cir. 1984) (concluding that a refusal to arbitrate was not unequivocal when

employer continued to negotiate arbitrability).



                                          11
         USCA11 Case: 20-14244        Date Filed: 04/20/2021     Page: 12 of 12



      Because the October 1, 2018 and November 14, 2018 emails were not

unequivocal refusals to arbitrate, the district court erred in finding that the statute of

limitations had run on the union’s complaint. Still, BellSouth urges us to affirm

summary judgment because, even if the statute of limitations had not run, the

grievance was not arbitrable under the collective bargaining agreement. Because the

district court didn’t reach this issue, we think it makes sense to remand to the district

court to address the arbitrability of the grievance in the first instance. See, e.g.,

Bartholomew v. AGL Resources, Inc., 361 F.3d 1333, 1341 n.5 (11th Cir. 2004)

(“Because the district court did not address [the defendants’] argument in the first

instance, we decline to do so here.”). Our work is better when we have the benefit

of the district court’s wisdom, especially when it comes to thorny contractual issues

like those presented here.

                                   CONCLUSION

      For these reasons, we conclude that the union’s complaint to compel

arbitration was timely filed. Thus, we VACATE the district court’s summary

judgment and REMAND to the district court to decide the remaining issues in the

parties’ summary judgment motions.

      VACATED AND REMANDED.




                                           12